Exhibit 10.9

HOUGHTON MIFFLIN HARCOURT COMPANY

2015 OMNIBUS INCENTIVE PLAN

NON-EMPLOYEE GRANTEE RESTRICTED STOCK UNIT AWARD NOTICE

Houghton Mifflin Harcourt Company (the “Company”) has previously established the
Houghton Mifflin Harcourt Company 2015 Omnibus Incentive Plan (the “Plan”) and,
pursuant thereto, the Company desires to grant to the Person identified on
Schedule I hereto (the “Grantee”) Restricted Stock Units (“RSUs”) with respect
to the Company’s common stock, $0.01 par value per share (“Common Stock”), as of
[            ], 2015 (the “Grant Date”), subject to the terms and conditions set
forth in this notice (“Award Notice”).

1.        Award. Subject to the terms and conditions set forth herein and in the
Plan, the Company hereby grants to the Grantee that number of RSUs as set forth
on Schedule I attached hereto (the “Award”). The Award shall be credited to a
separate book-entry account maintained for the Grantee on the books of the
Company. The Award shall vest and be settled in accordance with Section 2
hereof.

2.        Terms and Conditions.

(a)        Subject to the terms and conditions set forth herein and in the Plan,
the Restricted Period with respect to the RSUs shall commence on the Grant Date
and expire on [            ]. The Award shall be one hundred percent
(100%) unvested as of the Grant Date, and except as otherwise provided in the
Plan and this Award Notice, shall vest in full on the last day of the Restricted
Period (the “Vesting Date”), subject to the Grantee’s continuous service as a
member of the Board through such date.

(b)        In the event the Grantee’s service as a member of the Board
terminates by reason of his death or Disability, the outstanding RSUs shall vest
on such date of death or Disability. If the Grantee’s service as a member of the
Board is terminated (i) by the Company or the shareholders of the company for
“cause” (as determined by the Board in good faith) or (ii) because the Grantee
resigns or refuses reappointment or reelection to the Board, all then
outstanding unvested RSUs shall be immediately forfeited. If the Grantee’s
service as a member of the Board terminates because he or she is not reelected
or reappointed to the Board (other than for “cause” and other than due to his or
her refusal to stand for such reelection or reappointment), all then outstanding
RSUs shall vest on the date of termination of service.

(c)        The RSUs shall become 100% vested as of the date of a Change in
Control, subject to the Grantee’s continuous service as a member of the Board
through the effective date of such Change in Control.

(d)        Within 30 days following the Vesting Date, the Company shall settle
the Award and shall therefore, subject to any required tax withholding and the
execution of any required documentation, (i) issue and deliver to the Grantee
one share of Common Stock for each RSU (the “RSU Shares”) (and, upon such
settlement, the RSUs shall cease to be credited to the account) and (ii) enter
the Grantee’s name as a shareholder of record with respect to the RSU Shares on
the books of the Company. Alternatively, the Committee may, in its sole
discretion,



--------------------------------------------------------------------------------

elect to pay cash or part cash and part RSU Shares in lieu of settling the
vested RSUs solely in RSU Shares. If a cash payment is made in lieu of
delivering RSU Shares, the amount of such payment shall be equal to the Fair
Market Value as of the Vesting Date of the RSU Shares less an amount equal to
any federal, state, local and non-U.S. income and employment taxes required to
be withheld.

(e)        The Company shall have the right to require prior to the issuance or
delivery of any shares of its Common Stock (“Shares”) or the payment of any cash
pursuant to the Award, payment by the Grantee of any federal, state, local or
other taxes that may be required to be withheld or paid in connection with the
Award. At the sole discretion of the Committee, the Grantee may satisfy such
withholding obligation (1) by allowing the Company to withhold whole Shares that
would otherwise be delivered to the Grantee, having an aggregate Fair Market
Value, determined as of the date the obligation to withhold or pay, equal to the
minimum withholding taxes required in connection with the Award or by allowing
the Company to withhold an amount of cash that would otherwise be payable to the
Grantee, in the amount necessary to satisfy any such obligation; (2) by paying
such obligation in cash; (3) by delivering Shares or (4) by any combination of
the foregoing (1) through (3).

3.        Non-Transferability. The Award is subject to the restrictions on
transferability set forth in Section 15(b) of the Plan. In addition, with
respect to any RSU Shares delivered upon settlement of the RSUs, the Grantee
agrees to comply with any written holding requirement policy adopted by the
Company for employees.

4.        Rights as Shareholder. The Grantee shall have no rights as shareholder
with respect to the Shares subject to the Award unless, until and to the extent
that (i) the Company shall have issued and delivered to the Grantee the RSU
Shares (via certificates or book entry notation) and (ii) the Grantee’s name
shall have been entered as a shareholder of record with respect to such RSU
Shares on the books of the Company; and no adjustment shall be made for
dividends or distributions or other rights in respect of such Shares for which
the date on which shareholders of record are determined for purposes of paying
cash dividends on Shares is prior to the date upon which the Grantee shall
become the holder of record thereof.

5.        Adjustments. The Award is subject to adjustment pursuant to Sections
12 and 13 of the Plan.

6.        Applicable Securities Laws. Shares issued pursuant to the Award shall
not be sold or transferred unless either they first shall have been registered
under the Securities Act or, upon request by the Company, the Company first
shall have been furnished with an opinion of legal counsel, reasonably
satisfactory to the Company, to the effect that such sale or transfer is exempt
from the registration requirements of the Securities Act.

7.        Notice. Every notice or other communication relating to this Award
Notice shall be in writing, and shall be mailed to or delivered to the party for
whom it is intended at such address as may from time to time be designated by it
in a notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the

 

2



--------------------------------------------------------------------------------

Grantee may be given to the Grantee personally or may be mailed to the Grantee’s
address as recorded in the records of the Company or any Subsidiary.

8.        Governing Law. This Award Notice shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.

9.        Plan. The terms and provisions of the Plan are incorporated herein by
reference, a copy of which has been provided or made available to the Grantee.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Award Notice, the Plan shall govern and
control. All capitalized terms not defined herein shall have the meaning
ascribed to them as set forth in the Plan.

10.        Interpretation. Any dispute regarding the interpretation of this
Award Notice shall be submitted by the Grantee or the Company to the Committee
for review. The resolution of such a dispute by the Committee shall be binding
on the Company and the Grantee.

11.        No Right to Continued Service. Nothing in this Award Notice shall be
deemed by implication or otherwise to impose any limitation on any right of the
Company or any Subsidiary to terminate the Grantee’s service as a member of the
Board.

12.        Severability. Every provision of this Award Notice is intended to be
severable and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.

13.        Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation of
construction, and shall not constitute a part of this Award Notice.

14.        Section 409A. It is intended that the Award be exempt from or comply
with Section 409A of the Code and this Award Notice shall be interpreted
consistent therewith.

15.        Clawback. To the extent required by applicable law (including,
without limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and/or the rules and
regulations of NASDAQ or any other securities exchange or inter-dealer quotation
service on which the Shares are listed or quoted, or if so required pursuant to
a written policy adopted by the Company, this Award shall be subject (including
on a retroactive basis) to clawback, forfeiture or similar requirements.

16.        Successors. The terms of this Award Notice shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and the Grantee
and the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

17.        Entire Agreement. This Award Notice and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereof.

18.        Counterparts. This Award Notice may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award Notice to be executed by
its duly authorized representative and the Grantee has executed this Award
Notice, effective as of the Grant Date.

 

HOUGHTON MIFFLIN HARCOURT COMPANY By:      

Name: Linda K. Zecher

Title:   President and Chief Executive Officer

 

GRANTEE

 

Name:



--------------------------------------------------------------------------------

SCHEDULE I

AWARD

 

GRANTEE   NUMBER OF RSUs      